Mr. Justice Negrón Fernández,
with whom Mr. Justice Sifre concurs,
concurring and dissenting in part.
I agree with the opinion of the Court insofar as it holds that Notary Pedro E. Anglade’s failure during several years to forward his notarial indices to the District Court (today Superior Court), as required by § 26 of the Notarial Act, constitutes an “unexplainable and serious disregard” of the duties imposed on him by the said Act. I also agree with the words of reprobation expressed in said opinion on his neglect.
*933I think, however, that the clean record of an attorney and notary throughout his unblemished professional conduct —in' this case for over a quarter of a century — should weigh on the minds of this Court in deciding a matter of this sort in which, although a duty imposed by law was left unfulfilled, there are no implications of fraud or of malice, nor has anyone been prejudiced.
Therefore, I do not think — although we have the authority therefor — that a disciplinary fine should be imposed on Notary Pedro E. Anglade. I do not consider it necessary to achieve, in this case, the remedial purpose of the statute. I am convinced that the moral sanction arising from the censure contained in the opinion of the Court is sufficient punishment and admonition for him.